Title: From Alexander Hamilton to William C. C. Claiborne, 26 March 1800
From: Hamilton, Alexander
To: Claiborne, William C. C.


          
            Sir,
            N Y. March 26. 1800
          
          I have received your letter of the twenty fourth instant, and should be very happy to comply with the request which it contains, could I possibly feel myself justified in doing so. But the thing would involve a very wide departure from general rules, and establish a precedent that might produce serious inconvenience to the Service. Should future applications of the kind be rejected, the individuals would have ground to consider themselves injured, and the compliance the granting of them should render it impossible to carry into effect any general arrangement.
          It is a point very material, and a point about which I am sollicitous, that corps should not be intermixed in different districts, and that officers should be with their regiments.
          The third regiment will be posted partly on the Mississippi, and partly on the Ohio, between Cincinnati and the Rapids. It is probable that Captain Sparks will be situated in the latter place.
          I sincerely regret, from the interest which Governor Sevier must take feel in the matter, and the part which you have taken in it, that I can not comply with your wishes.
           Honl. Mr. Claiborne
        